               IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                          1:03 CR 77
                          1:04 CR 49

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )           ORDER
                                            )
BRIAN KEITH MERCER                          )
                                            )

      This matter is before the Court on Defendant's Motion for Release from

Custody. The Government has filed a response.1

      On January 16, 2020, a petition was filed alleging that Defendant had

violated the terms and conditions of his supervised release.

      Defendant made an initial appearance on January 22, 2020. Defendant

appeared again before the Court on January 24, 2020 at which time he waived

his preliminary revocation hearings and a hearing on the issue of detention

was continued indefinitely.

      Defendant’s current Motion requests that he be released from custody

without a further hearing or, in the alternative, that if an in-person hearing is

held, Defendant's presence be waived.




1 Defendant’s Motion appears as Doc. 89 in 1:03-CR-77-MR-WCM and as Doc. 24 in
1:04-CR-49-MR-WCM. The Government’s Response appears as Doc. 90 in 1:03-CR-
77-MR-WCM and as Doc. 25 in 1:04-CR-49-MR-WCM.

                                        1
      As detention was not considered previously (at Defendant's request),

Defendant is entitled to be heard on the question at this time. The undersigned

is not persuaded, however, that the issue of detention in this case should be

considered without a hearing or that such a hearing should take place in

Defendant's absence. As pointed out by the Government's response, the

Government has not yet taken a substantive position regarding Defendant's

request for release. Further, defense counsel may wish to provide additional

arguments and evidence beyond that in the Motion, or the Court may have

questions regarding Defendant’s request.

      In view of the interests of the parties’ in having their positions regarding

the Motion considered fully, Defendant’s interest in assisting his counsel in

that process, and the potential for evidentiary presentations, the undersigned

concludes that a hearing should be held with regard to Defendant's Motion and

that Defendant should attend.

      This conclusion, however, raises another issue referenced by the Motion

- defense counsel’s concern for her personal safety and the safety of her family

in light of the current public health situation. Specifically, the Motion suggests

that counsel’s health-related concerns could impact her ability to appear with

Defendant at a hearing on the Motion.




                                        2
     Accordingly, the Clerk is respectfully DIRECTED to schedule a hearing

on Defendant’s Motion. Defense counsel is DIRECTED to file a response to this

Order promptly advising why her representation of Defendant should not be

terminated and new counsel appointed who could appear with Defendant at

the upcoming hearing.

     It is so ordered.


                                   Signed: March 23, 2020




                                      3
